On July 18,1994, it was the judgment of the Court that the defendant be committed to the Department of Corrections for a term of five (5) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the recommendation of the Court that the defendant shall be considered for placement at the Swan River Correctional Training Center. In the event the defendant successfully completes the Swan River Correctional Training Center the defendant shall be released and placed under the supervision of the Department of Corrections and Human Services, Adult Parole and Probation Bureau of the State of Montana. In the event the defendant does not successfully complete the Swan River program, the defendant shall be committed to the Montana State Prison in Deer Lodge, Montana, for a period of five (5) years on Count I. Thereafter on the 25th day of July, 1994, the defendant was brought back before the Court for sentencing on Count II. It was the judgment of the Court that the defendant be sentenced to a term of six (6) months on Count II (Criminal Possession of Dangerous Drugs, a Misdemeanor) in the Missoula County Jail in Missoula, MT. After completion of the Swan River Correctional Training Program on Count I, the defendant shall be released and placed under the supervision of the Department of Corrections and Human Services, Adult Parole and Probation Bureau of the State of Montana. In the event the defendant does not successfully complete the Swan River program on Count I, the defendant shall be committed to the Missoula County Jail in Missoula, Montana, for six (6) months on Count II. Said sentences shall run concurrently with each other. Defendant shall receive credit for time served at Missoula County Jail from January 4, 1994, through January 5, 1994; from April 23, 1994, through April 26,1994; in the amount of six (6) days.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
*81The Sentence Review Board wishes to thank Jamie T. Froehlich for representing himself in this matter.